Exhibit 10.1
AMENDMENT NO. 2 TO CREDIT AGREEMENT
     THIS AMENDMENT NO. 2 (this “Amendment”) to that certain Credit Agreement
dated March 27, 2007 (the “Original Agreement”), as amended by that certain
Amendment No. 1 to Credit Agreement dated November 6, 2008 (“Amendment No. 1,
and together with the Original Agreement, the “Amended Credit Agreement”), by
and among OPKO Health, Inc., a Delaware corporation formerly known as eXegenics
Inc. (“Borrower”), The Frost Group, LLC, a Florida limited liability company
(the “Frost Group”) and OPKO Pharmaceuticals, LLC, a Delaware limited liability
company formerly known as Acuity Pharmaceuticals, LLC (“OPKO Pharmaceuticals”),
is made effective as of February 22, 2011. All capitalized terms used herein and
not otherwise defined shall have the meaning ascribed such term in the Amended
Credit Agreement.
RECITALS
     WHEREAS, pursuant to the Amended Credit Agreement, the Frost Group
previously made a Line of Credit available to Borrower in the amount of
$12,000,000 (the “Available Amount”).
     WHEREAS, Borrower repaid in full the Line of Credit on June 2, 2010,
including $12,000,000 in principal and $4.1 million in interest.
     WHEREAS, the Maturity Date under the Amended Credit Agreement was
January 11, 2011, and the parties have agreed to extend the Line of Credit and
Maturity Date until March 31, 2012, and to further amend the Amended Credit
Agreement to reflect such agreement.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, intending to be legally bound hereby, the parties covenant and
agree as follows:

  1.   Notwithstanding any provision in the Amended Credit Agreement, the Note,
or that Second Amended and Restated Note and Security Agreement, dated
November 6, 2008 (the “Second Amended Note”) to the contrary, the Frost Group
hereby agrees to extend the Line of Credit to Borrower pursuant to the terms and
conditions set forth herein and in that certain Third Amended and Restated Note
and Security Agreement dated of even date, which amends and replaces the Note
and the Second Amended Note in entirety (the “Third Amended Note”).     2.   The
Maturity Date under the Amended Credit Agreement and the Third Amended Note
shall be March 31, 2012.

 



--------------------------------------------------------------------------------



 



  3.   Except as expressly set forth in this Amendment and in the Third Amended
Note, each provision of the Amended Credit Agreement, remains in full force and
effect.

     IN WITNESS WHEREOF, this Amendment has been executed by the undersigned as
of the day, month and year first written above.

            OPKO Health, Inc.
      By:           Name:           Title:        

            The Frost Group, LLC
      By:           Name:           Title:        

            OPKO Pharmaceuticals, LLC
      By:           Name:           Title:        

 